EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Brush (34,557) on 11/22/2021.
The application has been amended as follows: 

1. (Currently Amended) A method of processing data of communications through a communication network, comprising the following acts performed by a server device: 
receiving from the communication network first data relating to a first communication between a first and a second electronic device respectively associated with a first and a second connection identifier, the first data comprising said second connection identifier and a generic connection identifier associated with several connection identifiers including the first connection identifier, said generic connection identifier replacing the first connection identifier for the first communication, 
storing in a non-transitory computer-readable medium at least the first connection identifier associated with the generic connection identifier, and the second connection identifier used for the first communication, 
receiving from the communication network second data relating to a second communication, 
searching through the second data for the first or the second stored connection identifier, and 

	wherein the method furthermore comprises, for the first communication and the second communication:
if the communication is an established telephone call, storing in the non-transitory computer-readable medium, in association with the stored first connection identifier associated with the generic connection identifier, and the second connection identifier used for the communication, data relating to establishment, and 
if the communication is a non-established telephone call, storing in the non-transitory computer-readable medium, in association with the stored first connection identifier associated with the generic connection identifier, and the second connection identifier used for the communication, storing data relating to non-establishment, 
wherein the data relating to establishment of a call and the data relating to non-establishment of a call are used for limiting the number of non-established calls.

2. (Previously Presented) The method of processing data of communications according to Claim 1, furthermore comprising dispatching the first connection identifier according to the result of the search. 

3. (Previously Presented) The method of processing data of communications according to Claim 1, for which the first communication is performed to the generic connection identifier. 

4. (Canceled) 

5. (Previously Presented) The method of processing data of communications according to Claim 1, furthermore comprising storing the generic connection identifier, searching for the generic 

6. (Previously Presented) The method of processing data of communications according to Claim 1, furthermore comprising storing a communication type, searching for the communication type, and associating the communication type with the second communication according to the result of the search. 

7. (Previously Presented) The method of processing data of communications according to Claim 1, furthermore comprising storing the second data relating to the second communication. 

8. (Canceled) 
9. (Canceled) 

10. (Previously Presented) The method of processing data of communications according to Claim 1, for which the first communication is performed by an anonymized sender. 

11. (Previously Presented) The method of processing data of communications according to Claim 1, for which the second communication is a message. 

12. (Canceled) 

13. (Currently Amended) A non-transitory computer-readable data medium on which at least one series of program code instructions is stored for execution of a method of processing data of communications through a communication network when the instructions are executed by a processor of a server device, wherein the instructions configure the server device to perform acts comprising:
receiving from the communication network first data relating to a first communication between a first and a second electronic device respectively associated with a first 
storing in a non-transitory computer-readable medium at least the first connection identifier associated with the generic connection identifier, and the second connection identifier used for the first communication, 
receiving from the communication network second data relating to a second communication, 
searching through the second data for the first or the second stored connection identifier, 
according to a result of the search, associating the second communication with the first and second connection identifiers, and
	for the first communication and the second communication:
if the communication is an established telephone call, storing in the non-transitory computer-readable medium, in association with the stored first connection identifier associated with the generic connection identifier, and the second connection identifier used for the communication, data relating to establishment, and 
if the communication is a non-established telephone call, storing in the non-transitory computer-readable medium, in association with the stored first connection identifier associated with the generic connection identifier, and the second connection identifier used for the communication, storing data relating to non-establishment,
wherein the data relating to establishment of a call and the data relating to non-establishment of a call are used for limiting the number of non-established calls.


a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the server to perform acts comprising:
receiving from the communication network first data relating to a first communication between a first and a second electronic device respectively associated with a first and a second connection identifier, the first data comprising said second connection identifier and a generic connection identifier associated with several connection identifiers including the first connection identifier, said generic connection identifier replacing the first connection identifier for the first communication; 
storing in a database, called a communications log, at least the first connection identifier associated with the generic connection identifier, and the second connection identifier used for the first communication;
receiving from the communication network second data relating to a second communication; 
searching through the second data for the first or second connection identifier stored in the database; 
according to a result of the search, associating the second communication with the first and second connection identifiers; and
for the first communication and the second communication:
if the communication is an established telephone call, storing in the non-transitory computer-readable medium, in association with the stored first connection identifier associated with the generic connection identifier, and the second connection identifier used for the communication, data relating to establishment, and 
,
wherein the data relating to establishment of a call and the data relating to non-establishment of a call are used for limiting the number of non-established calls. 

15. (Previously Presented) The method of processing data of communications according to Claim 1, wherein: 
	the first communication is made by the second electronic device to the generic connection identifier; and
	the second communication is made by the second electronic device to an alias connection identifier associated with the first connection identifier and distinct from the generic connection identifier.

16. (Previously Presented) The method of processing data of communications according to Claim 1, wherein data relating to establishment of a call are used for limiting the number of established calls between the first and the second electronic device.

17. (Canceled)

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent Claims, 1, 13 and 14 disclose the distinct features of wherein the method furthermore comprises, for the first communication and the second communication: if the communication is an established telephone call, storing in the non-transitory computer-.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        November 29, 2021